FILED
No. 19-0428, State of West Virginia v. Jeffrey Alan Snyder.                       April 8, 2021
                                                                                   released at 3:00 p.m.

ARMSTEAD, J., concurring in part and dissenting in part:                       EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA



              While the majority opinion characterizes this matter as merely a question of

whether the service of a domestic violence emergency protective order (EPO) entitles an

officer to enter a home and search for firearms, I believe the facts of this case are more

complex. Insofar as the majority’s opinion holds that the authority of a law enforcement

officer to accept the surrender of firearms when serving an EPO is not equivalent to search

and seizure authority pursuant to search warrants in criminal matters, I concur with such

holding. Further, I concur with the majority’s decision to remand this case. However,

because I believe the record requires further development as to whether there was implied

consent for the officers to enter the home, I dissent as to the majority’s decision to reverse

the April 3, 2019 conviction and sentencing order of the Circuit Court of Roane County.

              The majority assumes that the circuit court’s denial of Petitioner’s motion to

suppress the search of his home was based upon its belief that the EPO at issue was

“tantamount to a general search warrant.” However, while there is evidence in the record

to suggest that the officers may have entertained such belief, I am not convinced such belief

was the basis of the circuit court’s ruling.

              On October 9, 2018, the circuit court entered its order finding that the

evidence obtained as a result of the execution of the search warrant would be admitted at

trial. The circuit court found that “law enforcement was legally in the home of the

Defendant when a strong odor of marijuana was observed and a bucket of green marijuana

                                               1
was observed in plain view during a protective sweep of the home.” This finding does not

explain why the circuit court felt that law enforcement officers were “legally in the home.”

              While the majority appears to agree with Petitioner’s argument that such

finding by the circuit court was necessarily based on a belief that the EPO gave the officers

the right to enter the home to seize the firearms, the plain language of the order does not

reflect this. The circuit court could just as easily have based this holding on the evidence

within the record that Petitioner gave the officers implied consent to enter the home.

Although direct testimony about consent was not elicited from Sheriff Cole during the

hearing, he testified that he was “sure” that someone told Petitioner that they were coming

inside his residence. Further, there was testimony that one of the reasons that Sheriff Cole

and the other officers stepped inside Petitioner’s residence was because it was raining.

              An exhibit was admitted during the hearing that clearly contains information

from which the circuit court could have concluded Petitioner gave the officers implied

consent to enter the home. In the “Affidavit and Complaint for Search Warrant,” Sheriff

Cole noted that he “asked to step inside of” Petitioner’s residence. Evidence that Sheriff

Cole requested to step inside of Petitioner’s residence can also be found in the criminal

complaint completed by Sheriff Cole. Despite this fact, there was no testimony during the

suppression hearing that Petitioner refused to allow Sheriff Cole and the other officers to

enter his residence.

              It is “well settled that one of the specifically established exceptions to the

requirements of both a warrant and probable cause is a search that is conducted pursuant

                                             2
to consent.” Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973). As the majority

concedes, consent may be implied by a defendant’s conduct. “Consent to search may be

implied by the circumstances surrounding the search, by the person’s prior actions or

agreements, or by the person’s failure to object to the search. Thus, a search may be lawful

even if the person giving consent does not recite the talismanic phrase: ‘You have my

permission to search.’” Syl. Pt. 1, State v. Flippo, 212 W. Va. 560, 575 S.E.2d 170 (2002).

Further, “[i]n cases where a defendant's response to a request for permission to search is

ambiguous, courts have generally relied upon the defendant's failure to protest the search

in finding consent.” United States v. Barrington, 210 F.Supp.2d 773, 778 (E.D.Va.2002).

              Clearly, the circuit court had before it evidence from which it could have

concluded that Sheriff Cole asked Petitioner to step inside of Petitioner’s residence and

Petitioner gave the Sheriff implied consent to enter the home consistent with the standard

set forth in Flippo. Accordingly, the circuit court’s conclusion that “law enforcement was

legally in the home of the Defendant when a strong odor of marijuana was observed and a

bucket of green marijuana was observed in plain view during a protective sweep of the

home” could certainly have been based on the belief that Petitioner consented to Sheriff

Cole and the officers entering his home. Therefore, I believe this matter should be

remanded to the circuit court to make sufficient factual findings and conclusions of law as

to why the circuit court found that “law enforcement was legally in the home.”

              For these reasons, I respectfully concur in part and dissent in part.




                                              3